Title: From Thomas Jefferson to Richard Henry Lee, 16 April 1781
From: Jefferson, Thomas
To: Lee, Richard Henry



Dr Sir
Richmond Apr. 16. 1781.

We are very sorry that it is out of our power to furnish you with cartridge paper and lead. The former article has been entirely exhausted from our magazines by the Southern and eastern armies. Your express receives 500 flints, and should have had powder but that we think it better you should purchase the two or three barrels you propose and draw on the Executive for paiment which shall be made. The returns of military stores having been lost, we do not know by recollection that there are either ball or grapeshot belonging to the public at Fredericksburg. If there be, and you can inform me of it, and in the mean time prevail on the person in whose possession it is to deliver a proper quantity to you, I will send him the approbation of the Executive: or if you can buy, we will pay for it.
Our last news from the South was of the 6th. inst. when Ld. Cornwallis was near Wilmington, and Genl. Greene setting out on his march from Deep river for South Carolina. Phillips commands in Portsmouth. His whole force 2500. I think you may  rely from the intelligence we have had that no land force went from thence in the vessels which are distressing Patowmac.
I am with much respect Sir Your most obedt. servt,

Th: Jefferson


P.S. The advertisement shall be published.

